DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
				    Status of the Application
1.	Acknowledgement is made of the amendment and Terminal Disclaimers received on 6/13/2022. Claims 1-20 are pending in this application. 
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1, 2, 8, 9, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In particular, claims 2, 9 & 16 cite “…less than 400 nm alignment error” is not clear & being indefinite, because the claimed range is inconsistent/is not clearly disclosed in the specification. In pars. [0190, 0195] disclose 40 nm misalignment or less than 40 and about 4 nm instead. Applicant is suggested to revise the claim to be consistent with the speciation to avoid any further confusions. 
	For best understand and examination purpose, the claimed range will be best considered based on the specification, drawings and/or any applicable prior arts. 
Allowable Subject Matter
3.	Claims 1, 3-8, 10-15 & 17-20 are allowed over the cited prior arts. The allowable subject matter includes “a second level comprising a second single crystal layer…to at least said second transistors” (claim 1), “a second level comprising a second single layer…a signal to an external device” (claim 8), and “a second level comprising a second single crystal layer…at least one of said second transistors” (claim 15). 
Claims 2, 9 & 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
4.         Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
	Applicant submits “a limitation of 400 nm alignment is looser than a limitation of 40 nm alignment limitation, hence, if a PHOSITA knowns how to accomplish 40 nm alignment for the structure taught, then he/she would most certainly know how to stay within 400 nm”. 
	The examiner respectfully disagrees. 
	Applicant’s argument appears to consider under Enablement requirement under 112(a) or 1st par as a PHOSITA knows how to accomplish within 400 nm instead. However, claims 2, 9 & 16 were rejected under 112 (b) or 2nd par. as being indefinite for failing to particularly point out and distinctly claim the subject matter which disclosed. Clearly, the claimed range that is “less 400 nm alignment error” is different from a range between 4 to 40 nm as disclosed & the claims provide multiple (broader) ranges other than 4-40 nm range. As result, the rejection is maintained. 
Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        6/16/22